ARMED SERVICES BOARD OF CONTRACT APPEALS

Petition of --                      )
                                    )
General Logistic Group, Ltd.        )               ASBCA No. 60632-968
                                    )
Under Contract No. W56KJD-13-A-0004 )

APPEARANCE FOR THE PETITIONER:                      Lauren R. Brier, Esq.
                                                     The Federal Practice Group
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    MAJ Christopher M. Coy, JA
                                                     Trial Attorney

                                DISMISSAL ORDER

       The contractor filed, under Rule l(a)(5), a request for an order directing the
contracting officer to render a decision on its 21 January 2016 claim. The contracting
officer issued a decision on 8 July 2016.

       Accordingly, the Board dismisses this petition as moot.

       Dated: 4 August 2016




                                                Administrative Judge
                                                Acting Chairman
                                                Armed Services Board
                                                of Contract Appeals

I concur                                        I concur



~HACKLEFORD
Administrative Judge
                                              ~-@~2
                                                MICHAEL:O'CONNELL
                                                Administrative Judge
                                                                                         \._

Vice Chairman                                   Armed Services Board
Armed Services Board                            of Contract Appeals
of Contract Appeals
       I certify that the foregoing is a true copy of the Order Pursuant to Rule l(a)(S)
of the Armed Services Board of Contract Appeals in ASBCA No. 60632-968, Petition
of General Logistic Group, Ltd., rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREYD. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                            2